UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 12, 2016 FLEXIBLE SOLUTIONS INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Nevada 001-31540 91-1922863 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 615 Discovery Street Victoria, British Columbia V8T 5G4 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(250) 477-9969 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 12, 2016, the Company issued a press release announcing the Company’s financial results for the three months ended March 31, 2016. Item 7.01Regulation FD Disclosure On May 13, 2016, the Company held a conference call to discuss its financial results for the three months ended March 31, 2016, as well as other information regarding the Company. Item 9.01Exhibits Exhibit No. Description of Document May 12, 2016 Press Release Text of opening remarks by Dan O’Brien/May 13, 2016 conference call 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLEXIBLE SOLUTIONS INTERNATIONAL INC. Date: May 13, 2016 By: /s/Daniel B. O’Brien Daniel B. O’Brien President and Chief Executive Officer 3
